Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2020 has been entered.
Amendment of Claim 1 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/19/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 to 7 and 24 to 26 are rejected under 35 U.S.C. 103 as being unpatentable over Shelton (US 2011/0276084) in view of Azarbarzin (US 2010/0234687) and Wales (US 2005/0006434).
Regarding Claims 1, 2, 3 and 5:
Shelton discloses an articulating laparoscopic device comprising: a handle; a nozzle (Figure 5, handle 12 and knob 60); an elongate shaft, comprising: a proximal end; a distal end (Figure 7, Shaft 20’ 
Shelton does not disclose specifically the end effector including a firing member or a firing system to apply a firing motion to it; but Shelton indicates that it will be appreciated by a person skilled in the art, the end effector 22 can include any tool. 
Wales teaches a similar surgical tool comprising an end effector configured as a surgical stapler, comprising: a first jaw, comprising: an elongate channel; and a staple cartridge comprising a plurality of staples (Figures 1 to 3, end effector 12, with elongate channel 16 on what can be considered the first jaw, staple cartridge 37 with staples 47 placed inside staple apertures 51), wherein the staple cartridge is operably supported in the elongate channel (Figure 3 shows the cartridge supported by elongated channel 16); and a second jaw, wherein the second jaw is movable relative to the first jaw (Figures 1 to 3 show second jaw that would be anvil 18, that deforms the staples); an articulation joint rotatably connecting the end effector to the elongate shaft (Figure 11, articulating frame member 290 joins the end effector to the shaft); a firing member configured to move within the end effector (Figure 5; and a firing system configured to apply a firing motion to the firing member (Figures 5 and 11, wedge sled 41 can be the firing member and firing bar 14 apply a firing motion to the sled 41).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to Shelton the teachings of Wales and replace the tool of the end effector of Shelton for a surgical stapler as 

The modified invention of Shelton does not disclose the distal region being laterally offset with respect to the longitudinal axis.
Azarbarzin teaches a similar laparoscopic surgical stapler that includes a distal region (Figure 3a, distal shaft portion 315) that is laterally offset with respect to the longitudinal axis (Figure 3a, 315 is offset from the axis of the proximal end 311, which corresponds with the proximal and central region of Shelton), such shape would allow the instrument to be advantageously inserted through the access port, and then rotated out of the way, while another instrument is inserted (paragraph 66).
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Azarbarzin and have the distal region offset as described so the instrument can be rotated out of the way while another instrument is being inserted through the access port.

Regarding Claim 4:
As discussed above, the modified invention of Shelton discloses the claimed invention as recited.
The modified invention of Shelton does not disclose that the third diameter is smaller than the first diameter.
Shelton teaches an embodiment that includes an enlarged diameter portion, be located in a proximal portion of the shaft and be configured as a stop member to help prevent the shaft from being distally passed through an incision or an access device beyond a certain point (Figure 8, portion 13, paragraph 62, Although the shaft 20'' has one reduced diameter portion, a person skilled in the art will appreciate that the shaft 20'' can have any number of enlarged diameter portions. The enlarged diameter portion 13 can facilitate surgery in any number of ways. The enlarged diameter portion 13 can, as in the illustrated embodiment, be located in a proximal portion of the shaft 20'' and be 
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Shelton and make the distal region of an enlarged diameter, larger than the distal region diameter to create an “stop member” to help prevent the shaft from being distally passed through an incision or an access device beyond a certain point.

Regarding Claims 6 and 7:
Shelton discloses that the distal region comprise at least a flat side and is not entirely cylindrical as can be seen on Figures 2, 3 and 4.

Regarding Claims 24 and 25:
As discussed above, the modified invention of Shelton discloses the claimed invention as recited, in particular is discussed on claim 1 that the shaft comprises the proximal region, the central region, and the distal region.
The modified invention of Shelton does not disclose a closure tube translatable to close the second jaw, wherein the closure tube defines an outer perimeter of the shaft.
Wales teaches a shaft comprises a closure tube translatable axially, wherein the closure tube defines an outer perimeter of the shaft (Figure 16, closure tube 416), to close the second jaw. Note that the he distal end of the closure tube is attached to pivot connection 414 on a flat surface.
Therefore it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains, before the effective filing date of the claimed invention, to incorporate to the modified invention of Shelton the teachings of Wales and use an axially translatable closure tube as a well-known in the art alternative way to open and close the second jaw.

Regarding Claim 26:
Shelton discloses that the distal region is not entirely cylindrical as can be seen on Figures 2, 3 and 4.

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection required by the amendment of Claim 1 does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The Examiner wanted to point out that the claims include the “offset” on Claim 1, the relationship between the diameters on Claims 1 to 4 and the distal region of the closure tube comprising at least one flat side on Claim 24. Maybe a somewhat more clear description of that subject matter as shown on Figures 32 and 33 besides 80 to 82 would be adequate to overcome the art of record. The Examiner is open for an interview to discuss this subject.
The Applicant argues again that the restriction is improper because it is based in the examples presented by the Applicant in the specification and indicates that they “merely reflect the as-filed claims and capture those claims in their original form. Reliance upon them to make a restriction is inappropriate”.
The Examiner again disagrees, certainly the examples present exactly the text of the claims as filed, but never in the specification the examples indicate that a component assigned a name of one example in the specification also corresponds to an element on a figure or to another component of another example. 
Surely the Applicant can be his own lexicographer, but if a name is used to identify a part in the specification the same name should be used along the whole specification or at least a clarification needs to be made. If that clarification is not made the examiner has to assume that different names in the specification correspond to different components.
The impasse could have been resolved in the Response to the Restriction Requirement with a proper clarification of the terms used in the specification.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946.  The examiner can normally be reached on M-F 9:30-7:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731